Citation Nr: 0115126	
Decision Date: 05/31/01    Archive Date: 06/04/01

DOCKET NO.  00 15 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a compensable rating for left knee 
disability for the period prior to September 8, 1999.  

2.  Entitlement to a rating higher than 10 percent for 
limitation of motion with traumatic arthritis of the left 
knee for the period beginning September 8, 1999, to include 
entitlement to a separate compensable rating for left knee 
instability.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Fetty, Counsel

INTRODUCTION

The veteran had active service from February 1987 to April 
1989.  

In a March 1996 rating decision, the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South Carolina 
denied service connection for a left knee disability; 
however, in a January 2000 decision, the Board of Veterans' 
Appeals (Board) granted service connection for the left knee 
disability.  This appeal arises from a rating decision issued 
in February 2000 that assigned a noncompensable rating for 
service-connected left knee disability effective from 
February 22, 1996.  The veteran has appealed to the Board for 
favorable resolution.  

In an April 2000 rating decision, the RO assigned a 10 
percent rating for limitation of motion with traumatic 
arthritis of the left knee under diagnostic codes 5010 and 
5257, effective from September 8, 1999, and the veteran 
continued his appeal.  The Board has thus recharacterized the 
issue shown on the title page of this decision to reflect the 
veteran's dissatisfaction with the initial rating and staged 
rating assigned by the RO.  

The veteran has not requested a hearing in connection with the 
current appeal.  


FINDINGS OF FACT

1.  All evidence necessary for disposition of this appeal has 
been obtained.  

2.  The veteran's initial claim for service connection for 
left knee disability was received on February 22, 1996.  

3.  Between February 22, 1996, and April 13, 2000, the left 
knee disability was manifested by tenderness to palpation of 
the medial aspect of the knee joint and pain on flexion and 
extension of the knee; on VA examination on September 8, 
1999, X-rays showed severe osteoarthritis of the left knee, 
but knee instability was not shown.  

4.  Prior to April 13, 2000, there was no left knee 
instability or other functional impairment that would warrant 
a rating greater than 10 percent.  

5.  On VA orthopedic examination on April 13, 2000, the left 
knee disability was manifested by range of motion to 90 
degrees of flexion and to -5 degrees of extension, and there 
was additional functional limitation due to pain on 
manipulation, crepitance, diminished balance, and decreased 
coordination.  Left knee joint instability was also shown.  


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating for left knee 
disability are met for the period from February 22, 1996, to 
April 13, 2000.  38 U.S.C.A. § 1155, Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (to be codified as amended at 38 U.S.C. § 
5107(b)); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 
Plate II, 4.71a, diagnostic codes 5003, 5010, 5260, 5261 
(2000).  

2.  The criteria for a 20 percent rating for left knee 
arthritis with limitation of motion are met, effective April 
13, 2000.  38 U.S.C.A. § 1155, Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 
(to be codified as amended at 38 U.S.C. § 5107(b)); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71 Plate II, § 4.71a, 
diagnostic codes 5003, 5010, 5260, 5261 (2000).  

3.  The criteria for a separate 10 percent rating for left 
knee instability are met, effective April 13, 2000.  
38 U.S.C.A. § 1155, Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (to be 
codified as amended at 38 U.S.C. § 5107(b)); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, Plate II, § 4.71a, 
Diagnostic Code 5257 (2000); VAOPGCPREC 23-97.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records reflect a left knee 
injury playing football.  The initial report notes posterior 
left knee swelling and pain in the knee with range of motion 
to 90 degrees with pain.  Drawer and McMurray's signs were 
negative.  The initial assessment was left knee contusion.  A 
report dated about three weeks later notes that the initial 
injury was a "varus stress" injury and that there was range 
of motion to 85 degrees of flexion.  There was no laxity to 
valgo/varus stress, negative McMurray's and no effusion, but 
there was crepitus.  The assessment was resolving MCL (medial 
collateral ligament) strain, limited range of motion, and 
patellofemoral arthritis.  A November 1988 separation 
examination report is negative for the left knee.  

In August 1993, the National Personnel Records Center (NPRC) 
indicated that all medical records had been forwarded to the 
RO.  

In February 1996, the veteran requested that an earlier claim 
for service connection for the elbows be amended to include 
service connection for the left knee.  He reported difficulty 
in bending the knee.  

In March 1996, J. Otis Williams, D.C., reported that he had 
seen the veteran at various times during 1994 for left knee 
pain.  His diagnosis was chronic traumatic injury to the 
medical aspect of the left knee; however, instability was not 
mentioned.  

A hearing was held in August 1999 concerning the previously 
appealed issue of service connection for the left knee.  
During the hearing, the veteran discussed left knee symptoms 
that should be mentioned in the current appeal.  He testified 
that he took Motrin and Ibuprofen for left knee pain, wore a 
knee brace for instability occasionally, and walked with a 
cane occasionally.  He testified that he had knee swelling 
and that the knee restricted him from stair climbing, 
walking, and bending.  He testified that he was a carpenter 
but did not currently work.  

The veteran underwent a VA examination of the left knee on 
September 8, 1999.  The examiner noted range of motion from 
zero to 120 degrees, sensation intact to pinprick and light 
touch, quadriceps and hamstring muscle strength of 5/5, and 
deep tendon reflexes that were normal and equal.  The 
patellar apprehension test was negative, but the Apley 
grinding test was positive.  There was no pain on palpation 
over any of the knee compartments.  There was no edema or 
erythema.  There was no bony or soft tissue abnormality or 
mediolateral or anteroposterior instability.  The veteran's 
gait was completely non-antalgic, without the assistance of 
any device, and there was no limp.  The assessment was left 
knee pain with decreased range of motion of 10 degrees in 
flexion, and positive Apley grinding test.  X-rays reportedly 
showed severe osteoarthritis with synovial 
osteochondromatosis.

In April 2000, the veteran underwent a VA orthopedic 
examination.  During the examination, the veteran reported 
that the left knee had markedly worsened since September 
1999.  The veteran mentioned that he could not work because 
of the left knee.  He reported that he was to begin VA 
vocational rehabilitation in May 2000.  He took only 
Ibuprofen for his knee.  He reported occasional use of a soft 
sleeve knee brace.  Knee exercise included walking and bike 
riding.  He reported pain in the knee that ranged from sharp 
while bending to dull at other times.  The pain sometimes 
kept him awake at night.  Long periods of standing or driving 
caused swelling.  He reported that the knee locked up 
frequently and had given out once two months earlier.  He 
also reported crackling in the knee when standing, numbness 
after prolonged sitting or lying, and stiffness in the 
morning.  He had reportedly been told to anticipate total 
knee replacement within a few years.  The examiner noted that 
left knee flexion was from 5 to 90 degrees, with normal being 
from zero to 140 degrees.  Extension was to -5 degrees, with 
normal extension being to zero degrees.  There was 
significant pain on manipulation for testing, marked 
tenderness and crepitance, but no effusion.  The examiner 
noted a scar from prior surgery.  Pulses were 2+ in the lower 
extremities.  Sensation was intact.  He did have diminished 
balance on the left, and he walked with decreased 
coordination, a slight left limp, and noticeable left foot 
deviation.  The drawer test was negative, but testing for 
medial ligament laxity was positive.  There was slight 
atrophy of the left thigh when compared to the right.  X-rays 
showed osteoarthritic changes with extensive 
chondrocalcinosis and free osteochondral fragment in the 
suprapatellar bursa.  The radiologist noted that these 
findings "are not significantly different from comparison 
with September 1999."  The orthopedic examiner diagnosed 
left knee status post surgery with severe osteoarthritis, 
synovial osteochondromatosis, and medial ligament laxity with 
decreased range of motion, and a lateral deviation of the 
left foot.  

As noted in the introduction, in April 2000, the RO assigned 
a 10 percent rating for the left knee disability under 
diagnostic codes 5010 and 5257, effective from September 8, 
1999.  

II.  Analysis

The RO has met its duty to assist the veteran in the 
development of this claim under the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  The RO made reasonable efforts to obtain relevant 
records adequately identified by the veteran; in fact, it 
appears that all relevant evidence identified by the veteran 
has been obtained and associated with the claims folder.  The 
National Personnel Records Center has indicated that all 
available records have been forwarded.  Multiple VA 
examinations were conducted, and copies of the reports have 
been associated with the claims folder.  

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (2000).  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  The veteran's entire history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  In cases such as 
this where the veteran has appealed the initial rating 
assigned after service connection is established, the Board 
must consider the initial rating, and, if indicated, the 
propriety of a staged rating from the initial effective date 
forward.  See Fenderson v. West, 12 Vet. App. 119, 126-27 
(1999).  

VA regulations also require that disability evaluations be 
based upon the most complete evaluation of the condition that 
can be feasibly constructed with interpretation of 
examination reports, in light of the whole history, so as to 
reflect all elements of disability.  The medical as well as 
industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required.  Functional impairment is based on 
lack of usefulness and may be due to pain, supported by 
adequate pathology and evidenced by visible behavior during 
motion.  Many factors are for consideration in evaluating 
disabilities of the musculoskeletal system; these include 
pain, weakness, limitation of motion, and atrophy.  
Crepitation within the joint structure should be noted 
carefully as points of contact that are diseased.  Painful 
motion with joint or periarticular pathology that produces 
disability warrants at least the minimum compensable rating 
for the joint.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 
4.59.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that in evaluating a service-connected disability, the Board 
erred in not adequately considering functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  The Court also held that a 
diagnostic code based on limitation of motion does not 
subsume 38 C.F.R. §§ 4.40 and 4.45 and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  The Court remanded the case to the Board to 
obtain a medical evaluation that addressed whether pain 
significantly limits functional ability during flare-ups or 
when the joint is used repeatedly over a period of time.  The 
Court also held that the examiner should be asked to 
determine whether the joint exhibited weakened movement, 
excess fatigability or incoordination; if feasible, these 
determinations were to be expressed in terms of additional 
loss of range of motion due to any weakened movement, excess 
fatigability or incoordination.  

Arthritis due to trauma, substantiated by X-ray findings, is 
rated as degenerative arthritis.  See 38 C.F.R. § 4.71a, 
Diagnostic Code  5010.  In turn, degenerative arthritis 
(hypertrophic or osteoarthritis), when established by X-ray 
findings, will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  When, however, the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  See 38 C.F.R. § 4.71a, Diagnostic Code  5003.  

A 30 percent evaluation for recurrent subluxation or lateral 
instability of the knee is warranted when there is severe 
impairment.  A 20 percent evaluation requires moderate 
impairment.  Slight impairment of either knee, including 
recurrent subluxation or lateral instability, warrants a 
10 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

Limitation of flexion at the knee (normal being to 
140 degrees) will be rated as follows:  Flexion limited to 
15 degrees is 30 percent.  Flexion limited to 30 degrees is 
20 percent.  Flexion limited to 45 degrees is 10 percent.  
Flexion limited to 60 degrees is noncompensable.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Limitation of extension of the leg (normal being to zero 
degrees) will be rated as follows:  Extension limited to 
45 degrees is 50 percent.  Extension limited to 30 degrees is 
40 percent.  Extension limited to 20 degrees is 30 percent.  
Extension limited to 15 degrees is 20 percent.  Extension 
limited to 10 degrees is 10 percent.  Extension limited to 
5 degrees is noncompensable.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5261.  

Where a claimant has arthritis and instability of a knee, 
separate ratings are authorized under 38 C.F.R. § 4.71a.  
VAOPGCPREC 23-97.  For a knee disability rated under 
Diagnostic Code 5257 to warrant a separate rating for 
arthritis based on X-ray findings and limitation of motion, 
limitation of motion under Diagnostic Code 5260 or 5261 need 
not be compensable but must at least meet the criteria for a 
zero-percent rating.  A separate rating for arthritis could 
also be based on X-ray findings and painful motion under 
38 C.F.R. § 4.59.  VAOPGCPREC 9-98.  

As noted above, the RO has assigned a staged rating.  After 
reviewing the evidence, the Board agrees with the RO that the 
April 2000 VA examination report reflects additional symptoms 
not shown during the September 8, 1999, VA examination.  

The effective date of an award of increased compensation is 
the earliest date as of which it is factually ascertainable 
that an increase in disability has occurred if the claim is 
received within a year from that date; otherwise, the 
effective date is the later of the date of increase in 
disability or the date of receipt of the claim.  38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o)(2); Harper v. Brown, 10 
Vet. App. 125, 126-27 (1997).  

During the period prior to September 8, 1999, the veteran's 
left knee disability was manifested by range of motion to 120 
degrees in flexion and to zero degrees in extension with some 
pain during motion.  X-rays showed severe osteoarthritis with 
synovial osteochondromatosis.  Although the veteran testified 
in August 1999 that he had left knee instability, instability 
was not medically demonstrated either prior to or during the 
September 8, 1999, VA examination.  

Comparing the symptoms attributed to the service-connected 
left knee disability with the criteria of the rating 
schedule, the Board finds that the criteria for a 10 percent 
disability rating under Diagnostic Code 5003 are more nearly 
approximated.  The limitation of motion shown was not severe 
enough to warrant a compensable rating under appropriate 
diagnostic codes; however, in that case a rating of 10 
percent is for application under Diagnostic Code 5003 because 
there is X-ray evidence of osteoarthritis with at least some 
limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5003.  

Considering the tenets of DeLuca, the Board must inquire 
whether there is any additional functional limitation for the 
period prior to September 8, 1999.  The Board does not find 
evidence that the left knee was more than 10 percent 
disabling during the earlier period.  Muscle strength was 
5/5, sensation was full, and although the veteran had 
testified as to swelling, the September 1999 examiner found 
no edema or erythema.  Moreover, there was no limp or 
antalgic gait, and the veteran did not need any brace, cane, 
or other assistance.  There was pain on use; however, even 
considering 38 C.F.R. § 4.40 and noting that pain on use is 
equivalent to a seriously disabled joint, the Board does not 
find that the left knee disability was greater than 10 
percent disabling during the earlier period.  Private medical 
evidence received in March 1996 shows that the veteran's left 
knee exhibited tenderness on palpation of the medial aspect 
of the left knee joint and that there was pain on flexion and 
extension of the left knee when he was examined in December 
1994.  Measurement of the range of motion of the left knee 
was not reported at that time.  His initial claim for service 
connection for left knee disability was not received, 
however, until February 22, 1996, and arthritis was not 
visualized in the left knee until the VA examination in 
September 1999.  The Board notes, however, that when the 
osteoarthritis was shown, it was described as severe.  The 
Board will therefore accord the veteran the benefit of the 
doubt and find that he had a compensable left knee condition 
when his initial claim was received in February 1996.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (to be codified as amended at 
38 U.S.C. § 5107(b)).  It follows that he is entitled to a 10 
percent rating for service-connected left knee disability for 
the period from February 22, 1996, to April 13, 2000, when a 
VA examination showed significantly increased left knee 
symptomatology.  

On VA orthopedic examination on April 13, 2000, the service-
connected left knee disorder was manifested by range of 
motion to 90 degrees of flexion and to -5 degrees of 
extension.  There was evidence of additional functional 
limitation due to pain on use and manipulation, crepitance, 
diminished balance, and decreased coordination.  X-rays 
showed severe osteoarthritis and synovial 
osteochondromatosis, including extensive chondrocalcinosis 
with a free osteochondral fragment in the suprapatellar 
bursa.  Moreover, medial ligament laxity was objectively 
demonstrated.  

Comparing these symptoms to the criteria of the rating 
schedule, the Board finds that the criteria for a compensable 
rating for limitation of motion of the knee, either in 
extension or flexion are not more nearly approximated; 
however, as in the analysis above, because there is painful 
limited motion coupled with X-ray evidence of arthritis, a 10 
percent rating is for application under Diagnostic Code 5003.  
In addition, considering the factors discussed in DeLuca, the 
Board notes that there is evidence of weakness, 
incoordination, pain during motion and rest, crepitance, 
diminished balance and decreased coordination.  The weakness 
is manifested by slight atrophy of the left thigh.  
Therefore, finding that these symptoms produce additional 
functional impairment and that the rating assigned should 
reflect that additional functional impairment.  See 38 C.F.R. 
§ 4.21 (2000).  The Board therefore assigns a 20 percent 
disability rating for the above symptoms under diagnostic 
codes 5003 and 5260 for the period beginning April 13, 2000.  

However, the 20 percent rating assigned does not account for 
instability of the left knee.  As noted above, where there is 
both arthritis and instability of the knee, separate ratings 
are to be assigned for each.  The medical evidence reflects 
that left knee instability was first objectively confirmed on 
the VA orthopedic examination on April 13, 2000.  The Board 
will attribute slight impairment to this instability.  
Therefore, the Board finds that the criteria for a separate 
10 percent rating for slight left knee instability are met 
under Diagnostic Code 5257 for the period beginning April 13, 
2000.  VAOPGCPREC 23-97.  


ORDER

1.  For the period from February 22, 1996, to April 13, 2000, 
a 10 rating percent is granted for left knee disability, 
subject to the laws and regulations governing the payment of 
monetary benefits.  

2.  For the period beginning April 13, 2000, a 20 percent 
rating is granted for left knee arthritis with limitation of 
motion, subject to the laws and regulations governing the 
payment of monetary benefits.  

3.  For the period beginning April 13, 2000, a separate 10 
percent rating is granted for left knee instability, subject 
to the laws and regulations governing the payment of monetary 
benefits.  



		
	WILLIAM W. BERG
	Acting Member, Board of Veterans' Appeals

 

